The note not being endorsed, the suit was brought in the name of the payee. The plaintiff and the bank did not avail themselves of the negotiability of the note; and the bank acquired no greater right than it would have had if the note had not been negotiable. Whatever may be the construction of the written stipulation, it had not more legal effect against the defendant than an assignment of a non-negotiable chose in action. And the bank shows no ground for an exception to the general rule, that a plaintiff in interest has no better case than the plaintiff of record. The defendant, having paid the payee in good faith, and without notice of the pledgee's claim, cannot be compelled to pay the note again.
Judgment for the defendant.
STANLEY, BINGHAM, and ALLEN, JJ., did not sit.